 



Exhibit 10.2
AMENDED AND RESTATED NEWS PROGRAMMING AGREEMENT
AMENDED AND RESTATED NEWS PROGRAMMING AGREEMENT, dated as of March 3, 2008 (the
“Agreement”), between CBS RADIO INC. (formerly known as Infinity Broadcasting
Corporation), a Delaware corporation (“Owner”), and WESTWOOD ONE, INC., a
Delaware corporation (the “Company”).
W I T N E S S E T H:
WHEREAS, Owner and the Company previously entered into a News Programming
Agreement, dated as of March 30, 1999, as amended by the Letter Agreement, dated
April 15, 2002 (the “Existing News Programming Agreement”);
WHEREAS, Owner and the Company desire to change their existing business
relationship by terminating or amending and restating certain agreements
(including the Existing News Programming Agreement) and entering into new
agreements, in each case as contemplated by that certain Master Agreement
entered into as of October 2,  2007 (the “Master Agreement”); and
WHEREAS, the Company is engaged, among other things, in the business of
operating radio networks; and
WHEREAS, pursuant to the Master Agreement, Owner and the Company have agreed,
among other things, to enter into this Agreement.
NOW, THEREFORE, the parties hereto covenant and agree that the Existing News
Programming Agreement is hereby amended and restated as follows:
1. Programming.
(a) From the date of this Agreement through March 31, 2017 (the “Term”), Owner
agrees to provide to the Company, and the Company agrees to license from Owner,
on the terms and subject to the conditions set forth in this Agreement, the news
programming provided by Owner from time to time and described on Schedule 1
hereto (the “Programming”), which schedule also includes a list of such
Programming as of the date hereof.
(b) Owner covenants and agrees that, during the Term, the Programming will be
(i) of a quality consistent with the quality of such Programming supplied by
Owner to the Company prior to the date hereof, (ii) provided in a manner
consistent with past practices and (iii) originated and produced in accordance
with Prevailing Industry Standards (as defined in the Amended and Restated
Technical Services Agreement, dated as of the date hereof, between Owner and the
Company (the “Technical Services Agreement”).

 

 



--------------------------------------------------------------------------------



 



(c) Owner shall retain ultimate editorial control of the Programming, and all
rights in and to the Programming not granted herein to the Company (including,
without limitation, all copyrights).
2. Scope. The Programming will be provided by Owner, and the Programming will be
utilized by the Company, solely for domestic, English language, AM/FM
terrestrial radio broadcast (including HD1 and HD2 channels and any subsequently
added similar channels used in connection with terrestrial radio broadcast to
the general public) and the simulcast of the Programming by live internet
streaming by radio station affiliates of the Company; provided that such live
internet streaming, in each case, by radio station affiliates of the Company is
for the personal, non-commercial use of visitors to the websites of such radio
station affiliates. The Company shall not transmit or otherwise authorize the
transmission of any of the Programming by any other means. The Company agrees
that: (i) it will distribute the Programming only to radio station affiliates of
the Company, including Owner’s owned and operated radio stations; (ii) it will
not rebrand the Programming other than as programming of Owner or of Owner
affiliates and (iii) it will identify the Programming as Owner programming to
the extent Owner has identified the Programming as Owner programming and
otherwise distribute the Programming in accordance with the terms of this
Agreement.
3. Payments.
(a) The Company shall pay to Owner for the Programming delivered under this
Agreement a base programming fee (the “Annual Programming Fee”). The Annual
Programming Fee for each twelve (12)-month period through the end of the Term
(which shall be prorated for any period that is less than twelve (12) months) is
set forth below.1 The Annual Programming Fee shall be payable monthly in arrears
in twelve (12) equal installments on the last business day of each month during
the Term, commencing on March 31, 2008 (each, a “Payment Date”). Any installment
of the Annual Programming Fee not paid on or prior to its Payment Date shall
bear interest at a rate of 8% per annum, calculated from such Payment Date. The
obligation of the Company to pay the Annual Programming Fee is unconditional.

        Twelve (12)-Month Period Ending March 31,   Annual Programming Fee ($)
2008
    12,458,268
2009
    12,989,324
2010
    13,448,167
2011
    13,937,129
2012
    14,373,361
2013
    14,831,872
2014
    15,305,008
2015
    15,793,238
2016
    16,297,042
2017
    16,816,918

 

1   Specified rates to be effective as of April 1, 2008 even if the Closing
occurs after March 31, 2008.

 

2



--------------------------------------------------------------------------------



 



(c) Owner acknowledges that it shall have no right whatsoever to share in or
otherwise receive any revenues or proceeds (including any profits) derived from
any permitted broadcast or use of the Programming provided under Section 2,
including any advertising revenues derived therefrom, with the sole exception of
the Annual Programming Fee.
4. Delivery of Programming; Distribution Services. (a) The Programming will be
provided and delivered by Owner as provided in the Technical Services Agreement
and in Section 1(b) of this Agreement.
(b) The Company shall transmit the Programming as provided in Section 3(a) of
the Technical Services Agreement.
5. Production Expenses. Except as set forth in the Technical Services Agreement,
Owner will be responsible for all costs and expenses necessary to compile,
produce and deliver the Programming.
6. Exclusivity. Owner represents and warrants that no other person, firm or
corporation has been, and covenants that no other person, firm or corporation
will be, granted permission or authority during the Term to: (a) broadcast the
Programming or any other CBS Corporation (“CBS”) branded and unbranded news (or
news-related) short-form content by means of domestic, English language, AM/FM
terrestrial radio broadcast (including HD1 and HD2 channels and any subsequently
added similar channels used in connection with terrestrial radio broadcast to
the general public); or (b) except for websites of CBS or any of its
wholly-owned subsidiaries, CBS News or any of its affiliates, and any of their
respective owned and operated over-the-air radio stations, engage in the
simulcast of the Programming or any other CBS branded and unbranded news (or
news-related) short-form content in the English language via live internet
streaming. For the avoidance of doubt, Owner and the Company agree that the
exclusivity provision of this Section 6 shall only apply to the news programming
produced by Owner, and shall not apply to any other programming produced by CBS
television or other non-news affiliates of Owner, whether or not branded as a
product of CBS or any of its affiliates.
7. Compliance With CBS Standards and Practices. The Company shall adhere to
Owner’s written policies and written standards with respect to advertising
within and contiguous to, and sponsorship of the Programming, that are uniformly
applied to all owned and operated stations by Owner and are provided to the
Company in advance.
8. Force Majeure. A party hereto will not have any liability hereunder if
performance by such party shall be prevented, interfered with or omitted because
of labor dispute, failure of facilities, act of God, government or court action,
or any other similar or dissimilar cause beyond the control of the party so
failing to perform hereunder.

 

3



--------------------------------------------------------------------------------



 



9. Indemnification. (a) From and after the date hereof, Owner shall indemnify
and hold the Company, its affiliates and their respective directors, officers,
affiliates, employees and agents, and the predecessors, successors and assigns
of any of them, harmless from and against any and all actions, claims, damages
and liabilities (and all actions in respect thereof and any legal or other
expenses in giving testimony or furnishing documents in response to a subpoena
or otherwise and whether or not a party thereto), whether or not arising out of
third party claims, including reasonable legal fees and expenses in connection
with, and other costs of, investigating, preparing or defending any such action
or claim, whether or not in connection with litigation in which such person is a
party, and as and when incurred (collectively, “Losses”), caused by, relating
to, based upon or arising out of (directly or indirectly) (i) any breach of, or
inaccuracy in, any representation or warranty of Owner in this Agreement or any
certificate or other document delivered pursuant hereto in connection herewith,
(ii) any breach of any covenant or agreement made by Owner in this Agreement, or
(iii) any claim that the Programming, or the Company’s use thereof in accordance
with the terms and conditions hereunder, violates or infringes the rights of any
third party.
(b) From and after the date hereof, the Company shall indemnify and hold Owner,
its affiliates and their respective directors, officers, affiliates, employees
and agents, and the successors and assigns of any of them, harmless from and
against any and all Losses caused by, relating to, based upon or arising out of
(directly or indirectly) (i) any breach of, or inaccuracy in, any representation
or warranty of the Company in this Agreement or any certificate or other
document delivered pursuant hereto or in connection herewith and (ii) any breach
of any covenant or agreement of the Company contained in this Agreement.
(c) In the event of a claim for breach of the representations and warranties
contained in this Agreement or for failure to fulfill a covenant or agreement,
the party asserting such breach or failure shall provide a written notice to the
other party which shall state specifically the representation, warranty,
covenant or agreement with respect to which the claim is made, the facts giving
rise to an alleged basis for the claim and the amount of liability asserted
against the other party by reason of the claim. If any suit, action, proceeding
or investigation shall be commenced or any claim or demand shall be asserted by
any third party (a “Third Party Claim”) in respect of which indemnification may
be sought by any party or parties from any other party or parties under the
provisions of this Section 9, the party or parties seeking indemnification
(collectively, the “Indemnitee”) shall promptly provide written notice to the
party or parties from which indemnification is sought (collectively, the
“Indemnitor”); provided, however, that any failure by an Indemnitee to so notify
an Indemnitor will not relieve the Indemnitor from its obligations hereunder,
except to the extent that such failure shall have materially prejudiced the
defense of such Third Party Claim. The Indemnitor shall have the right to
control (except where an insurance carrier has the right to control or where an
insurance policy or applicable law prohibits the Indemnitor from taking control
of) the defense of any Third Party Claim; provided, however, that the Indemnitee
may participate in any

 

4



--------------------------------------------------------------------------------



 



such proceeding with counsel of its choice and at its own expense unless there
exists a conflict between the Indemnitor and the Indemnitee as to their
respective legal defenses, in which case the fees and expenses of any such
counsel shall be reimbursed by the Indemnitor. Except as otherwise set forth
herein, the Indemnitee shall have the right to participate in (but not control)
the defense of any Third Party Claim and to retain its own counsel in connection
therewith, but the fees and expenses of any such counsel for the Indemnitee
shall be borne by the Indemnitee. The Indemnitor shall not, without the prior
written consent of the Indemnitee, effect any settlement of any pending or
threatened proceeding in respect of which such Indemnitee is, or with reasonable
foreseeability could have been, a party and indemnity could have been sought to
be collected from the Indemnitor, unless such settlement includes an
unconditional release of such Indemnitee from all liability arising out of such
proceeding (provided, however, that, whether or not such a release is required
to be obtained, the Indemnitor shall remain liable to such Indemnitee in
accordance with this Section 9 in the event that a Third Party Claim is
subsequently brought against or sought to be collected from such Indemnitee).
The Indemnitor shall be liable for all Losses arising out of any settlement of
any Third Party Claim; provided, however, that the Indemnitor shall not be
liable for any settlement of any Third Party Claim brought against or sought to
be collected from an Indemnitee, the settlement of which is effected by such
Indemnitee without such Indemnitor’s written consent, but if settled with such
Indemnitor’s written consent, or if there is a final judgment for the plaintiff
in any such Third Party Claim, such Indemnitor shall (to the extent stated
above) indemnify the Indemnitee from and against any Losses in connection with
such Third Party Claim. The indemnification required by Section 9 shall be made
by periodic payments of the amount thereof during the course of the
investigation or defense, as and when bills are received or Losses are incurred.
(d) Owner and the Company agree that, in the event it is determined in an
arbitration proceeding instituted pursuant to Section 16 hereof that the Company
or Owner is in breach of any of its obligations hereunder (such party, the
“breaching party”), the other party (such party, the “non-breaching party”)
shall have the right to offset, set off and defend (the “Offset Right”) any
amount determined in such arbitration to be owed by the breaching party against
any claim, counterclaim, defense, liability or other obligation (“Claim”) that
the non-breaching party may have to the breaching party at any time pursuant to
the terms of any of the New Transaction Documents (as defined in the Master
Agreement) and likewise Owner and the Company agree that in the event it is
determined in an arbitration proceeding instituted pursuant to the terms of any
of the New Transaction Documents that a breach has occurred therein, then the
same may be treated as an Offset Right against any Claim under this Agreement.
10. Termination. (a) This Agreement may be terminated (i) by mutual written
consent of Owner and the Company; (ii) by Owner if the Company fails to pay an
undisputed amount owed to Owner under this Agreement following 30 days written
notice, (iii) by Owner if the Company fails to pay an amount owed to Owner under
this Agreement that was previously disputed but has since been determined by
arbitration pursuant to Section 16 or mutual agreement of the Parties, to be
owed to Owner under this Agreement, within 15 days of such arbitration award or
following 15 days written notice of such mutual agreement, (iv) by Owner
following 30 days written notice if (x)

 

5



--------------------------------------------------------------------------------



 



two or more disputed payments under this Agreement are submitted to arbitration
under Section 16 during the Term, (y) such disputed payments are not deposited
with a third party escrow agent reasonably acceptable to CBS and WON within five
business days following submission to arbitration and (z) the arbitrator(s)
finds in each case that the amount claimed by Owner to be properly payable by
the Company to Owner under this Agreement is in fact properly payable to Owner
under this Agreement, (v) by either party hereto if (x) it notifies the other
party in writing that such other party is in material breach of one or more of
its material covenants (other than payment covenants) under this Agreement and
such breach is not cured within 30 days of receipt of such written notice, (y)
it submits to arbitration under Section 16 such breach or breaches and requests
termination as a remedy and (z) the arbitrator(s) determines (A) that the
breaching party has in fact materially breached one or more material covenants
(other than payment covenants) under this Agreement, (B) that such breach or
breaches have not been cured and have caused significant harm to the
non-breaching party and (C) that termination of this Agreement is an appropriate
remedy (after considering other appropriate remedies short of termination),
(vi) by Owner upon termination of the Technical Services Agreement pursuant to
Section 5(b) or 5(c) thereof or (vii) automatically pursuant to Section 5(e) of
the Technical Services Agreement (solely as a result of the termination of the
Broadcast Center Lease pursuant to Section 14(b) thereof). In addition, this
Agreement shall automatically terminate immediately upon any termination of the
Master Agreement in accordance with the terms thereof; provided, however, that
if the Master Agreement terminates prior to the end of the Term (such date of
termination the “Termination Date”), without limiting Section 10(c) hereof, the
Company shall pay to Owner, not later than the next scheduled Payment Date, the
undisputed amount of the Annual Programming Fee accrued to the Termination Date.
Any such undisputed payment not paid on or prior to the applicable Payment Date
shall accrue interest in accordance with Section 3(a) until its payment in full.
Further, this Agreement may be terminated by the Company following written
notice to Owner in the event that either: (x) 50% of the WWO Affiliation
Agreements (as such term is defined in Section 4 of the Master Agreement) in two
of the top 10 markets are terminated due to breach by Owner; (y) 50% of the WWO
Affiliation Agreements in four of the top 20 markets are terminated due to
breach by Owner, or (z) 20% of the WWO Affiliation Agreements are terminated due
to breach by Owner, in each case, in accordance with the applicable termination
provisions thereof; provided that any undisputed fees accrued hereunder as of
the date of such termination shall become due and payable by the Company to
Owner immediately upon any such termination. Finally, this Agreement may be
terminated by the non-breaching party upon 30 days written notice to the
breaching party following the occurrence of a Fundamental Default (as such term
is defined in Section 27(b) of the Master Agreement).
(b) Upon the termination of the New License Agreement and for so long as this
Agreement shall remain in full force and effect, the Company shall not have any
right to use the Trademarks or Tradename (as defined in the New License
Agreement) except for the limited right to use the Trademarks and Tradename
solely in connection with the identification of the Programming and in
accordance with its rights and obligations hereunder.

 

6



--------------------------------------------------------------------------------



 



(c) No termination of this Agreement shall affect or limit in any way any other
rights or remedies available to the terminating party at law or in equity.
(d) No termination of this Agreement or the Technical Services Agreement shall
affect the obligations of the Company set forth in footnote 4 to Schedule 2 to
the Technical Services Agreement.
11. No Partnership or Joint Venture. This Agreement is not intended to be and
shall not be construed as a partnership or joint venture agreement between the
parties. Except as otherwise specifically provided in this Agreement, no party
to this Agreement shall be authorized to act as agent of or otherwise represent
the other party to this Agreement.
12. Entire Agreement; Schedules. This Agreement and the New Transaction
Documents (as defined in the Master Agreement) and the exhibits and schedules
hereto and thereto, embody the entire agreement and understanding of the parties
hereto and supersede any and all prior agreements, arrangements and
understandings relating to the matters provided for herein, including the
Existing News Programming Agreement, with the exception of the indemnification
provisions of the Existing News Programming Agreement, which indemnification
provisions shall continue in accordance with their terms relating to third party
claims as contemplated by the Mutual General Release and Covenant Not to Sue,
dated as of the date hereof, by and between the Owner and the Company.
13. Further Assurances. (a) Each of Owner and the Company agrees to execute and
deliver such instruments and take such other actions as may reasonably be
required to carry out the intent of this Agreement.
(b) Each of Owner and the Company agree to designate a senior-level manager to
act as the primary contact for the other party in supervising, managing or
otherwise responding to any matter which the other party considers significant
and relating to the services being rendered by the other party under the terms
of this Agreement.
14. Affiliate. When used in this Agreement (other than in the context of any
radio station affiliates) the term “affiliate” shall have the meaning assigned
to such term in Rule 405 promulgated under the Securities Act of 1933, as
amended.
15. Benefit and Assignment. This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. Neither Owner nor the Company may assign its rights or
obligations hereunder without the prior written consent of the other party
hereto; provided that (i) subject to Section 26 of the Master Agreement, the
Company may assign all or any of its rights and related obligations hereunder to
any of its controlled affiliates, or a third party who acquires more than 50% of
the equity or voting interests of the Company, all or substantially all of the
assets of the Company or all or substantially all of the assets

 

7



--------------------------------------------------------------------------------



 



comprising any significant business unit or division of the Company, in each
case, in a single transaction or series of related transactions, without the
prior consent of Owner; provided that (x) in the case of any assignment in
connection with the sale of all or substantially all of the assets comprising
any significant business unit or division of the Company, such assignment shall
be limited to those rights and obligations that are related to such business
unit or division, (y) in connection with any permitted assignment under this
clause (i), the assignee shall assume all of the obligations relating to the
rights being assigned, and (z) no assignment under this clause (i) shall relieve
the Company from any of its obligations or liabilities hereunder; (ii) Owner may
assign, without the prior consent of the Company, all or any of its rights and
related obligations hereunder to any of its affiliates, provided that no
assignment under this clause (ii) shall relieve Owner from any of its
obligations or liabilities hereunder; and (iii) in respect of any assignment of
Owner’s rights and related obligations hereunder to any third party who is not
an affiliate of Owner, the Company’s prior written consent shall not be
unreasonably withheld. Any purported assignment or transfer in violation of the
provisions of this Section 15 is null and void and of no force or effect. For
the avoidance of doubt, (i) the Company agrees that that a sale of Owner in its
entirety, whether directly or indirectly and whether by merger, asset sale,
stock sale or otherwise, shall not constitute an assignment for purposes of this
Agreement or otherwise require the consent of the Company and (ii) Owner agrees
that that a sale of the Company in its entirety, whether directly or indirectly
and whether by merger, asset sale, stock sale or otherwise, shall not constitute
an assignment for purposes of this Agreement or otherwise require the consent of
Owner. In addition, Owner acknowledges that the Company may engage third parties
to manage the distribution of the Programming, or act as an agent of the Company
relating to the distribution or production of Programming for the Company or
sale of any commercial inventory associated with the Programming, in each case,
not from any broadcast facilities leased by, or leased from, Owner (other than
independent contractors who shall be permitted access to such broadcast
facilities consistent with Past Practices (as such term is defined in the
Technical Services Agreement)), and the Company agrees that it shall remain, and
any third party engaged by it shall be, subject to all of the applicable terms
and conditions of this Agreement. Furthermore, Owner acknowledges that an
engagement described in the immediately preceding sentence shall not constitute
an assignment hereunder.
16. Arbitration. Any dispute, controversy or claim arising out of or relating to
this Agreement or the breach, termination or validity thereof (“Dispute”), shall
on the demand of any party be finally and exclusively resolved by arbitration in
accordance with the then-prevailing JAMS Comprehensive Arbitration Rules and
Procedures as modified herein (the “Rules”); provided, however, that any party
hereto shall have the right to seek injunctive relief against the other party
hereto in the courts of New York, New York, prior to the resolution of any
Dispute by arbitration in accordance with this Section 16. There shall be three
neutral arbitrators of whom each party shall select one. The claimant shall
select its arbitrator in its demand for arbitration and the respondent shall
select its arbitrator within 30 days after receipt of the demand for
arbitration. The two arbitrators so appointed shall select a third arbitrator to
serve as chairperson within fourteen days of the designation of the second of
the two arbitrators. If any arbitrator is not timely appointed, at the request
of any party such arbitrator shall

 

8



--------------------------------------------------------------------------------



 



be appointed by JAMS pursuant to the listing, striking and ranking procedure in
the Rules. The place of arbitration shall be New York, New York. The arbitral
tribunal shall be required to follow the law of the State of New York. The
arbitral tribunal is not empowered to award damages in excess of compensatory
damages, and each party hereby irrevocably waives any right to recover punitive,
exemplary or similar damages with respect to any Dispute. Any arbitration
proceedings, decision or award rendered hereunder and the validity, effect and
interpretation of this arbitration provision shall be governed by the Federal
Arbitration Act, 9 U.S.C. §1 et seq. The award shall be final and binding upon
the parties and shall be the sole and exclusive remedy between the parties
regarding any claims, counterclaims, issues or accounting presented to the
arbitral tribunal. Judgment upon any award may be entered in any court having
jurisdiction.
17. Incorporation by Reference of the Master Agreement. The following provisions
of the Master Agreement shall be expressly incorporated herein by reference (and
read so as to apply to this Agreement): Sections 28 (a) (Notices), (c) (Waiver),
(d) (Amendment), (e) (No Third-Party Beneficiary), (g) (Headings), (h) (Invalid
Provisions; which subsection (h), when incorporated herein, shall not exclude
from the provisions thereof any sections of this Agreement), (j) (Press
Release), (k) (Governing Law), (m) (Counterparts), and (n) (Expenses). In the
event of a conflict between any of the foregoing provisions from the Master
Agreement and the terms of this Agreement (with the express exception of this
Section 17), the terms of this Agreement shall prevail.
[The remainder of this page is intentionally left blank.]

 

9



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Amended and Restated News
Programming Agreement as of the date first above written.

            CBS RADIO INC.
      By:   /s/ Louis J. Briskman       Name:   Louis J. Briskman       Title:  
EVP & Assistant Secretary       WESTWOOD ONE, INC.
      By:   /s/ David Hillman       Name:   David Hillman       Title:   CAO &
GC    

Signature Page to Amended and Restated News Programming Agreement

 

 



--------------------------------------------------------------------------------



 



Schedule 1
CBS NEWS PROGRAMMING
Live and recorded radio news programming consisting of, but not limited to, live
hourly newscasts, live news updates, live long-form programming, live special
events programming, live bulletins, live customized news programming, and live
affiliate news actuality feeds, and including the following programming (or
mutually agreeable substitute programming):

  •   CBS News on-the Hour Newscasts (24 x 7 x 365) (no less than four
(4) minutes of news content, format consistent with past practice)     •   World
News Roundup (AM and PM Editions) (weekdays, format consistent with past
practice)     •   CBS News Updates at :31 (24 x 7 x 365) (no less than :60 in
length)     •   What’s in the News (M-F)     •   Katie Couric Notebook (M-F
daily feature by anchor of CBS Evening News)     •   Just A Minute w/ Harry
Smith (M-F daily feature)     •   CBS Newsfeeds — 18 feed a day M-F and 6 on
weekends – (number of soundbites/cuts consistent with past practice)     •   CBS
Spectrum Newscasts (M-F, 6a-11a, :60 in length)     •   CBS Weekend Roundup
(format consistent with past practice)     •   CBS Daily Features (M-F, number
and format of features consistent with past practice)     •   CBS Weekend
Features (number and format consistent with past practice)     •   Unanchored
feeds of major speeches, news conferences, hearings and other news events,
consistent with past practice.     •   Coverage produced specifically for radio
and anchored of major scheduled news events, e.g. presidential speeches, space
shuttle launches and newsmaker news conferences.     •   Continuous anchored
coverage and short form reports of major breaking news stories, consistent with
past practice.

SCHEDULE 1

 

 